Citation Nr: 1520241	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-15 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a reproductive disorder, to include erectile dysfunction and infertility.

3.  Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae.

4.  Entitlement to an initial compensable rating for acne.

5.  Entitlement to an initial compensable rating for scars, residuals recurrent abscesses.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to May 2005.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and a June 2011 rating decision of the RO in North Little Rock, Arkansas.  As set forth above, the Veteran's claim is in the jurisdiction of the North Little Rock RO.  

In February 2014, the Veteran testified at a Board hearing at the North Little Rock RO before the undersigned Veterans Law Judge.  Following the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of that evidence.  38 C.F.R. § 20.1304 (2014).  

The Board notes that the issues on appeal certified by the RO included entitlement to service connection for erectile dysfunction.  At his February 2014 hearing, however, the Veteran clarified that he was seeking service connection more for infertility, rather than erectile dysfunction.  In light of the Veteran's contentions and the evidence of record, the Board has recharacterized the issue more broadly in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  The Veteran is not prejudiced by the recharacterization of the issue, as the matter is being remanded for additional evidentiary development with subsequent reconsideration by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues of entitlement to service connection for a reproductive disorder, and the issues of entitlement to higher initial ratings for pseudofolliculitis barbae, acne, and scars, residuals recurrent abscesses, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's migraine headache disability had its inception during his period of active service.  


CONCLUSION OF LAW

Migraine headaches were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. 
§ 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Background

The Veteran's service treatment records contain episodic notations of headaches, primarily in connection with viral illnesses.  In November 1989, for example, the Veteran sought treatment for a three day history of headaches and chills.  The impression was viral syndrome.  In February 1991, he complained of a headache and nasal discharge.  The assessment was cold.  In December 1994, the Veteran sought treatment for headaches and a sore throat.  The assessment was upper respiratory infection.  In January 1998, he again complained of headaches and a sore throat and was diagnosed as having an upper respiratory infection.  The service treatment records are negative for diagnoses of migraine headaches.  

The post-service record on appeal includes private clinical records showing that in October 2009, the Veteran was seen by a neurologist in connection with multiple complaints, including intermittent headaches.  He was referred for testing.  In October 2010, the Veteran submitted a claim of service connection for migraine headaches.  In support of his claim, the Veteran submitted statements from multiple individuals with whom he had served and who had known him since service.  These individuals all indicated that the Veteran had complained of migraine headaches during active service which had continued to the present day.  

In a September 2011 statement, the Veteran explained that although he had experienced episodes of migraine headaches during service, he did not go to sick call or seek medical treatment for his condition as he felt as if he needed to set an example for his subordinates.  

At his February 2014 hearing, the Veteran testified that he first developed migraine headaches in service and had continued to experience them since that time.  

In an April 2014 letter, the Veteran's private physician indicated that the Veteran had had a history of migraine headaches since 1992.  She noted that he was currently under the care of a neurosurgeon and was trying various therapeutic medications.  She indicated that the Veteran has "a legitimate diagnosis of Migraine Headaches."  

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran seeks service connection for migraine headaches.  He contends that he developed migraine headaches in service and that his condition has persisted since that time.  Applying the facts in this case to the applicable legal criteria, the Board finds that service connection for migraine headaches is warranted.  

As set forth above, the record on appeal contains written statements and hearing testimony from the Veteran indicating that he developed headaches during service which have persisted to the present day.  His statements in this regard are corroborated by multiple individuals who offered statements attesting to their recollections that the Veteran had complained of headaches in service which have persisted to the present day.  

The Board finds that the Veteran's statements of in-service headaches which have persisted since that time are competent.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge, which is knowledge acquired through the senses - that which the veteran heard, felt, saw, smelled, or tasted).   Moreover, having had the opportunity to observe the Veteran's demeanor at the February 2014 Board hearing, the Board finds that his statements are credible.  This conclusion is strengthened by the multiple corroborative statements submitted by the Veteran.

Finally, the Board observes that although a diagnosis of a migraine headache disability is not noted in the Veteran's service treatment records, in an April 2014 letter, his private physician indicated that the Veteran had described a history of migraine headaches since 1992 and currently remained under treatment for "a legitimate diagnosis of Migraine Headaches."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (holding that lay testimony may be competent to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.")  The Board notes that there is no other contradictory medical opinion of record.  

In view of the foregoing, the Board finds that service connection is warranted.  The Board has reviewed the record on appeal and can find no evidence which weighs against the award of service connection for migraine headaches.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for migraine headaches is granted.


REMAND

Remand is required regarding the reproductive disability claim for an adequate examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is adequate).  The Veteran claims that he has been unable to conceive a child since his entry into active service and theorizes he may have been rendered sterile as a result of his military occupational specialty as a nuclear, chemical and biological specialist.  The record on appeal includes the Veteran's service treatment records which contain notations of bilateral atrophic testes as well as a history of aspermia.  See e.g. May 2002 Report of Medical Examination.  The Veteran's service personnel records also confirm that he had a long history of military duties such as moving chemical agents, responding to chemical accidents, conducting decontamination training, maintaining and guiding nuclear, biological and chemical equipment, and detecting, identifying, collecting and reporting nuclear, biological, and chemical contaminations.  

At a VA medical examination in December 2009, the Veteran reported that prior to service, he had gotten two different women pregnant, both of whom had had abortions.  He indicated that during his period of service, he was married from 1992 to 2000, but he and his wife had been unable to conceive a child, despite the fact that she had had children from a previous relationship.  The Veteran also indicated that since his divorce, he had similarly been unable to conceive a child.  He noted that he had spent his military career working as a nuclear, chemical, and biological specialist and felt that his inability to conceive a child may be related to his exposure to environmental hazards.  The examiner reviewed the record and concluded that because the Veteran had never undertone an infertility work-up, "there was no real good evidence" that the Veteran had infertility.  The diagnoses included no evidence of infertility.  The Board finds that the examiner's circular logic clearly fails to provide an adequate rationale for the conclusion that infertility is not present.  The Board finds that the examination is therefore inadequate to render a decision in this case and a remand is therefore necessary.  

With respect to the remaining issues on appeal, the Board also concludes that additional evidentiary development is necessary.  VA has a statutory duty to make as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency, including the service department and a VA medical facility.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2014).  VA's duty to assist also includes making reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, such as records from a private clinic.  38 C.F.R. § 3.159(c)(1).  

As best the Board can discern from the record provided, the Veteran receives regular medical care at an Army medical facility at Pine Bluff Arsenal.  The most recent clinical records from that facility currently associated with the record, however, are dated in August 2008.  In that regard, the Board observes that in June 2014, the Veteran submitted a "Table of Contents" with multiple attachments.  The Table of Contents refers to records of continued treatment for his skin disabilities at the Pine Bluff Arsenal medical facility in March and April 2014.  These clinical records, however, are not included in the attachments.  The Table of Contents also indicates that the Veteran has received treatment for his service-connected skin disabilities through the VA Central Arkansas Health Care system.  The RO has not yet requested clinical records from that facility.  Under these circumstances, the Board finds that additional efforts on the part of the RO are necessary.

At his February 2014 hearing, the Veteran also testified that he received treatment for his service-connected pseudofolliculitis barbae from his primary care physician, Dr. TP, in White Hall, Arkansas.  He was last seen there three to four months prior.  Records from Dr. TP showing treatment for the Veteran's service-connected skin disabilities are not currently of record.  Under these circumstances, a remand to undertake the necessary efforts to obtain records from Dr. TP.  

Furthermore, the Board also notes that the May 2013 Statement of the Case addressing the issue of entitlement to an initial compensable rating for scars, residuals recurrent abscesses, contains reference to a March 2013 VA examination report in which the examiner reportedly reviewed in detail the Veteran's history of treatment for recurrent abscesses and noted specific findings regarding residual scars.  The Board, however, is unable to locate a copy of this examination report in the VA claims folder, the Virtual VA or the VBMS files.  In addition, the record contains a separate VA skin examination report which refers to photographs taken in connection with the examination.  Those photographs, however, are similarly absent from the record provided to the Board.  Copies of this relevant evidence must therefore be obtained on remand.  

Finally, the Board also finds that in view of the Veteran's February 2014 hearing testimony and the evidence of record, a VA medical examination is necessary in connection with the Veteran's remaining claims.  For example, at his February 2014 Board hearing, the Veteran testified that his pseudofolliculitis barbae and acne disabilities required the continuous use of topical medications.  He also testified that his skin conditions, as well as his scarring and recurrent abscesses, produced significant pain.  In fact, he rated his pseudofolliculitis barbae condition as an 8 on a pain scale of 1 to 10.  He also indicated that his acne now extended down his neck to his shoulders and was painful.  Under these circumstances, the Board finds that a contemporaneous VA medical examination is necessary to ensure that the Veteran's disabilities are appropriately evaluated.  See 38 C.F.R. § 3.159(c) (2014); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information and authorization from the Veteran, undertake reasonable efforts to obtain treatment records relevant to his claims from Dr. TP of White Hall, Arkansas.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Review the record and ensure that complete clinical records pertaining to the Veteran for the period from May 2005 to the present are obtained from the VA Central Arkansas Health Care system and the Pine Bluff Arsenal Army medical facility.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Ensure that a copy of the report of a March 2013 VA medical examination conducted in connection with the Veteran's claim of entitlement to an initial compensable rating for scars, residuals recurrent abscesses, is secured and associated with the record, as well as any photographs taken in connection with the March 2013 VA medical examinations.  

4.  After the development set forth above is completed, provide the Veteran an examination to determine the nature and etiology of any current reproductive disorder, to include erectile dysfunction and infertility.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for any opinion must be provided.

After examining the Veteran and reviewing the record, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran currently has a reproductive disorder, to include erectile dysfunction and/or infertility.  If so, the examiner should provide an opinion as to whether it is at least as likely as not that any reproductive disorder identified is causally related to the Veteran's active service or any incident therein, including in-service notations of bilateral atrophic testes and history of aspermia, or his military duties as a nuclear, biological and chemical specialist.  

5.  After any additional records are associated with the claims file, provide the Veteran with a VA medical examination for the purpose of clarifying the severity of his service-connected pseudofolliculitis barbae, his service-connected acne, and his service-connected recurrent abscesses with scarring.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Explanations for all opinions must be provided.

After examining the Veteran and reviewing the record, the examiner must identify all symptoms and pathology attributable to the service-connected pseudofolliculitis barbae disability, the service-connected acne disability, and the service-connected recurrent abscesses with scarring disability.

The examiner should report the percentage of the Veteran's body, and the percentage of exposed areas, affected by the Veteran's service-connected skin disabilities.  He or she should also comment on whether the Veteran's service-connected skin disabilities have required systemic therapy during the past 12-month period.  

The examiner should also include a complete description of the size and characteristics of any scarring, including whether the scarring is superficial or deep (i.e. associated with underlying soft tissue damage); tender or painful; unstable (i.e. with frequent loss of skin covering the scar); poorly nourished; or repeatedly ulcerated.

Finally, the examiner should also delineate all symptoms associated with the Veteran's service-connected skin disabilities, to include stating whether any scars or scar tissue is productive of any limitation of function.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


